
	
		III
		110th CONGRESS
		1st Session
		S. RES. 331
		IN THE SENATE OF THE UNITED STATES
		
			September 25, 2007
			Mr. Menendez (for
			 himself and Ms. Snowe) submitted the
			 following resolution; which was referred to the
			 Committee on Foreign
			 Relations
		
		RESOLUTION
		Expressing the sense of the Senate that
		  Turkey should end its military occupation of the Republic of Cyprus,
		  particularly because Turkey's pretext has been refuted by over 13,000,000
		  crossings of the divide by Turkish-Cypriots and Greek-Cypriots into each
		  other's communities without incident. 
	
	
		Whereas it is in the best interests of the United States,
			 Turkey, Cyprus, the European Union, and NATO for Turkey to adhere to United
			 Nations resolutions and United States and European Union policy and end its
			 military occupation of the Republic of Cyprus;
		Whereas 13,000,000 crossings of the divide by
			 Turkish-Cypriots and Greek-Cypriots into each other's communities without
			 incident qualifies Cyprus' ethnic community relations to be among the world's
			 safest, regardless of circumstances;
		Whereas, unlike age-old ethnic frictions in the region,
			 Cyprus has historically been an oasis of generally peaceful relations among
			 ethnic communities, as is reflected in many Turkish-Cypriot and Greek-Cypriot
			 emigrants seeking each other as neighbors in places like Great Britain;
		Whereas United States interests, regional stability, and
			 relations between United States allies Greece and Turkey will improve with an
			 end to the occupation of Cyprus;
		Whereas Turkey’s European Union accession prospects, which
			 require approval by each European Union nation, will improve if Turkey ends its
			 hostile occupation of Cyprus, a European Union nation;
		Whereas Turkey’s image for religious tolerance will
			 improve by removing troops that have allowed, as German Chancellor and European
			 Union President Angela Merkel recently said, destruction of churches or
			 other religious sites under their control; and
		Whereas overlooking Turkey’s occupation of Cyprus injures
			 the moral standing of the United States internationally and doesn’t help the
			 image of the United States in Turkey, which recently ranked last in a 47-nation
			 Pew survey for favorable views of the United States: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)calls on the
			 United States Government to initiate a new effort to help Turkey understand the
			 benefits that will accrue to it as a result of ending its military occupation
			 of Cyprus;
			(2)urges the
			 Government of Turkey to immediately begin the withdrawal of its military
			 occupation forces from the Republic of Cyprus; and
			(3)urges the
			 Government of Turkey to complete the withdrawal of its occupation forces in the
			 near future so that Turkey, Cyprus, the region, and the United States can begin
			 realizing the benefits of the end of that occupation.
			
